DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/23/2022 has been entered.

	
Response to Arguments
Applicant's amendments and arguments filed 7/22/2021 have been fully considered. Applicant stated the IDS date July 22, 2021 was refiled, however, no copy was found. The examiner reconsidered the IDS dated 7/22/2021 considering DE8122676 and FR 530887 based on applicant’s brief abstract contained applicant’s arguments dated 2/23/2022.
Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention and teach “at least one spring device coupled to the working piston and configure to transmit tensile forces and compressive forces and engage on at least one abutment which is arranged inside the cylinder”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 claims, “wherein the at least one spring device is configured as at least one of a tensile-compressive spring, a combination of two counteracting tensile springs, or compressive springs” is unclear. Should this be “a combination of two counteracting tensile springs or a combination of two compressive springs”. 
Claim 7 claims, “wherein the at least one spring device is configured as at least one of a tensile-compressive spring (as claimed in claim 1), a combination of two counteracting tensile springs, or compressive springs”. It is the examiner’s position that two counteracting compression springs do not further limit claim 1 requiring “at least one spring device is configured as at least one of a tensile-compressive spring”. A compression spring is only a compression spring or else it would be a tensile-compression spring. For example, referring to figure 10 of Lovell et al (3,236,157), this 

    PNG
    media_image1.png
    135
    426
    media_image1.png
    Greyscale

Compression springs are not configured to transmit tensile forces just release compressive forces.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovell et al (3,236,157).
Referring to all embodiments, Lovel et al teaches a hydraulic unit comprising:

    PNG
    media_image2.png
    255
    426
    media_image2.png
    Greyscale

a housing (exterior of 80 and 48);
a cylinder (interior of 80) arranged in the housing;
a working piston 84 arranged in the cylinder, connected to a piston rod 82, mounted displaceably, and arranged to divide the cylinder into two chambers (opposite sides of piston);
at least one spring device (compression spring 116 and compression spring 120) coupled to the working piston and configured to transmit tensile forces and compressive forces (according to applicant’s claim 7) and engage on at least one abutment which is arranged inside the cylinder.
Additionally see figure 1, compression spring 66 and tension spring 40.

Allowable Subject Matter
Claims 1-6, 8-12, 14-22 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Written Opinion of the International Searching Authority cited four “X” references (DE 9405545, US 3605960, US 6997957, US 5948021), however, did not teach how they meet the claim limitations: “at least one spring device coupled to the working piston and configured to transmit tensile forces and compressive forces and engage on at least one abutment which is arranged inside the cylinder (claim 1)” or “wherein the working piston is coupled to at least a spring device which transmits tensile and compressive forces and which engages on at least one abutment mounted displaceably in a chamber (claim 14)”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774